DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 08 August 2022 has been entered in full.  Claims 1-20 and 29 are canceled.  Claims 21-28 and 30-38 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 21-37 under 37 CFR 112(a) regarding scope of enablement as set forth at pp. 2-6 of the previous Office action (mailed 06 May 2022) is withdrawn in view of the amended claims and Applicant’s arguments regarding the new claim limitations (received in the response of 08 August 2022).
The rejection of claims 21-26, 29, and 31-36 under 35 U.S.C. 102(a)(1) as being anticipated by ELASTAGEN PTY LTD (WO 2012/068619 A1) as set forth at pp. 7-8 of the previous Office action (mailed 06 May 2022) is withdrawn in view of the amended and canceled claims and in view of Applicant’s arguments regarding the new claim limitations (received in the response of 08 August 2022).
The rejection of claims 30 and 37 under 35 U.S.C. 103 as being unpatentable over ELASTAGEN PTY LTD (WO 2012/068619 A1) in view of THE UNIVERSITY OF SYDNEY AND PRESEIDENT AND FELLOWS OF HARVARD COLLEGE (WO 2014/063194 A1) as set forth at pp. 9-11 of the previous Office action (mailed 06 May 2022) is withdrawn in view of the amended claims and Applicant’s arguments regarding the new claim limitations (received in the response of 08 August 2022).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 and 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,736,942 in view of SIGNALGENE INC. (WO 00/15836). The basis for this rejection is set forth at p. 13 of the previous Office action (mailed 06 May 2022).
Applicant argues (pp. 5-6, remarks received 08 August 2022) that a terminal disclaimer has been submitted to obviate the rejection.
This has been fully considered but is not found to be persuasive.  The terminal disclaimer has been received but is not approved.  Specifically, the Applicant name is cut off on the terminal disclaimer form.  To resolve disapproval please submit the Applicant name in its entirety exactly as it is on the Application Data Sheet (ADS).  Applicant may resubmit and type above the line/space on the form or send an attachment on a separate page.  No additional fee is required with resubmission.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
22 September 2022